EXHIBIT32.1 CERTIFICATION OF CEO AND CFO PURSUANT TO 18 U.S.C.§1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the Annual Report on Form 10-K of T Bancshares, Inc. (the “Company”) for the year ended December 31, 2013 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), Patrick Howard, as Chief Executive Officer, Principal Executive Officer of the Company, and Ken Bramlage, as Principal Financial Officer of the Company, each hereby certifies, pursuant to 18 U.S.C. § 1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that, to the best of his knowledge: (1)The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: March 31, 2014 By: /s/ Patrick Howard Patrick Howard President & Chief Executive Officer Principal Executive Officer Date: March 31, 2014 By: /s/ Ken Bramlage Ken Bramlage Executive Vice President & Chief Financial Officer Principal Financial Officer
